Case: 18-41076      Document: 00514998817         Page: 1    Date Filed: 06/17/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                    No. 18-41076                           FILED
                                  Summary Calendar                     June 17, 2019
                                                                      Lyle W. Cayce
                                                                           Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ERWIN EUGENE SEMIEN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:05-CR-158-1


Before DAVIS, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Erwin Eugene Semien, federal prisoner # 05695-078, appeals from the
denial of a postconviction pleading in which he sought discovery of exculpatory
evidence for purposes of challenging his conviction. The magistrate judge
concluded that there was “no legal basis for entertaining this latest attempt at
challenging his conviction,” and the district court overruled Semien’s
objections to the magistrate judge’s order. Construing that conclusion as a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-41076    Document: 00514998817    Page: 2   Date Filed: 06/17/2019


                                No. 18-41076

finding that Semien’s motion was a meaningless, unauthorized motion that the
district court lacked jurisdiction to entertain, see United States v. Early, 27
F.3d 140, 142 (5th Cir. 1994), we agree that the district court lacked
jurisdiction and AFFIRM.




                                      2